On March 17, 1999, the relator, James Standberry, commenced this mandamus action to compel the respondent judge to issue findings of fact and conclusions of law for a postconviction relief petition, which Mr. Standberry on May 12, 1995, filed in the underlying case, State of Ohio v. James Standberry, Cuyahoga County Common Pleas Court Case No. CR-317641. On May 13, 1999, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped May 4, 1999 journal entry containing the requisite findings of fact and conclusions of law for Mr. Standberry's petition. A review of the postconviction petition establishes that these findings of fact and conclusions of law fairly meet the claims Mr. Standberry argued. This attachment establishes that the judge has fulfilled her duty to issue the findings of fact and conclusions of law and that Mr. Standberry has received his requested relief, a resolution of his postconviction petition.
Accordingly, the motion for summary judgment is granted, and this writ action is dismissed. Respondent to pay costs.
ANN DYKE, J., CONCURS.
                             ______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE